Citation Nr: 1746586	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-31 1802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip and leg disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When he filed his formal appeal, the Veteran requested a personal hearing before a member of the Board.  A hearing was scheduled for October 21, 2016.  He did not appear for the hearing, and has not since asked for the hearing to be rescheduled.  His request, therefore, is deemed to be withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

In this decision, the Board is reopening the Veteran's claim.  It is being
REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

A September 2007 decision denied service connection for a right hip and leg disability.  The Veteran did not appeal this decision and it is now final.  New and material evidence has since been received, and the claims are reopened.


CONCLUSION OF LAW

The September 2007 decision denying service connection for a right hip and leg disability is now final.  New and material evidence has since been received, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect a right hip and leg disability was last denied in September 2007 because the evidence did not show a relationship to service.  The Veteran did not appeal that decision, and it has become final.  Since then, he has asserted that he has had continuous problems with his hip since service, which is a new assertion.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  This is new and material, and raises the possibility of substantiating the claim.  His claim is therefore reopened.  This claim requires more development and is remanded, as discussed in the Remand section, below.


ORDER

The claim of entitlement to service connection for a right leg and hip disability is reopened.


REMAND

The record requires development.

Primarily, the record suggests that there may be additional STRs.  He has asserted many times that he received inpatient treatment at the Ireland Army Hospital at Fort Knox, Kentucky.  Records of inpatient treatment are separately stored from the STRs.  On remand, a request must be made.  

The Veteran also requires an updated VA examination.  The current VA medical opinions are not adequately supported by explanatory rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to locate records of inpatient treatment for a stress fracture of the right femoral neck at the Ireland Army Hospital at Fort Knox, in or around October 1970.

2.  After receipt of records, schedule an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that right hip arthritis, and any other right hip or leg disability, is related to the in-service stress fracture to his right femoral head.  The examiner is asked to review the file prior to the examination.

The Veteran had a stress fracture to the right femoral head, diagnosed in October 1970, although he had been complaining of right hip pain since September 1970.  He was hospitalized and also placed on profile until December 1970.  His right hip continued to give him pain throughout service, including in January 1971 and February 1972.  His separation examination indicates that the injury was treated with bed rest and traction and had no sequelae.  He has complained of recurrent pain throughout the years that has increased in severity.  He is diagnosed with arthritis.  

The examiner is asked to provide explanations for all opinions rendered.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


